DETAILED ACTION
This is an Office action based on application no. 16/618,162 filed 29 November 2019, which is a national stage entry of PCT/JP2018/020485 filed 29 May 2018, which claims priority to JP2017-107569 filed 31 May 2017. Claims 1-20 are pending. Claims 7- 17 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 2 September 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leatherdale et al. (US Patent Application Publication No. US 2017/0165950 A1) (Leatherdale) in view of Kobuchi et al. (US Patent Application Publication No. US 2009/0305049 A1) and as evidenced by MacLellan Rubber – Rubber Shore Hardness Scales.

Regarding instant claim 1, Leatherdale discloses a display film that can protect a display window (paragraph [0004]).
	Leatherdale further discloses that said display film comprises a transparent aliphatic cross-linked polyurethane layer having a Tan Delta peak value in the range of 0.5 to 2.5 (Claim 1); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Fig. 1, reproduced below, illustrates that that the transparent aliphatic cross-linked polyurethane layer <14> is on the outermost surface of display film <10>

    PNG
    media_image1.png
    236
    401
    media_image1.png
    Greyscale

	Leatherdale does not explicitly the international rubber hardness degree (IRHD) of the polyurethane.
	However, Kobuchi discloses a protective sheet having high impact resistance, strength, and high transparency comprising a polyurethane-based resin (paragraph [0019]). Said polyurethane has a Shore A hardness of 75 or more because when the Shore A hardness is less than 75, the surface hardness is reduced and flaws are easily imparted (paragraphs [0030-0031]).
	The conversion chart provided by MacLellan, partially reproduced below, provides evidence that Shore A hardness roughly corresponds to IRHD; therefore, the Shore A hardness of Kobuchi necessarily overlaps with the IRHD range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

    PNG
    media_image2.png
    185
    429
    media_image2.png
    Greyscale

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the cross-linked polyurethane having a Tan Delta peak prescribed by Leatherdale also has a Shore A hardness value of 75 or more as prescribed by Kobuchi. The motivation for doing so would have been that a polyurethane having such a hardness has high impact resistance and a reduced occurrence of flaw formation.
	Therefore, it would have been obvious to combine Kobuchi with Leatherdale to obtain the invention as specified by the instant claim.
	
Regarding instant claim 2, Leatherdale further discloses that the transparent aliphatic cross-linked polyurethane layer has a glass transition temperature in a range from 11 to 27 degrees Celsius (Claim 1).
	At paragraph [0036] of the original disclosure, Applicant characterizes that the temperature at which the maximum tanδ appears is the glass-transition temperature; therefore, the glass transition temperature range disclosed by Leatherdale necessarily meets the limitation of the instant claim.

Regarding instant claims 3 and 15, reference is made to FIG. 2 of Leatherdale, reproduced below:

    PNG
    media_image3.png
    276
    454
    media_image3.png
    Greyscale

	Fig. 2 illustrates display film <20> comprising at least three layers made of a  transparent aliphatic cross-linked polyurethane layer <14>, a transparent polymeric substrate layer <12>, and  an optical adhesive layer <24> laminated in order (paragraphs [0044-0045]).

Regarding instant claims 4 and 16-17, Leatherdale further discloses that a wide variety of polyols may be used to from the aliphatic cross-linked polyurethane layers, wherein said polyols are inclusive of diols generally described by the structure HO—B—OH, where the B group may be an aliphatic group, an aromatic group, or a group containing a combination of aromatic and aliphatic groups, and may contain a variety of linkages or functional groups, including additional terminal hydroxyl groups; furthermore, Leatherdale discloses that polyester polyols are particularly useful (paragraphs [0039-0040]).
	A polyurethane formed from polyester polyols is considered to be a polyester-based polyurethane.
	Alternatively, Leatherdale does not explicitly disclose a polycarbonate-based polyurethane.
	Kobuchi discloses that the polyurethane-based resin is an addition polymer of an isocyanate group and a compound having two hydroxy groups, wherein the compound having two hydroxy groups is inclusive of ester-based glycols and carbonate-based glycols (paragraph [0029]).
	A polyurethane formed from carbonate-based glycols is construed to be a polycarbonate-based polyurethane.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyester polyols of Leatherdale with the carbonate-based glycols of Kobuchi to produce the polyurethane. The motivation for doing so would have been that the carbonate-based glycols fall within the scope of polyols desired by Leatherdale that are also recognized as components in the formation of a polyurethane with desirable hardness. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Kobuchi with Leatherdale to obtain the invention as specified by the instant claims.

Regarding instant claims 5 and 18-20, Leatherdale further discloses that the transparent aliphatic cross-linked polyurethane layer has a thickness of 100 micrometers or less (Claim 1); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 6, reference is made to FIG. 2 of Leatherdale, reproduced below:

    PNG
    media_image3.png
    276
    454
    media_image3.png
    Greyscale

	Fig. 2 illustrates display film <20> comprises a removable liner <22> disposed on the transparent aliphatic cross-linked polyurethane layer <14> and a removable liner <26> disposed on the optical adhesive layer <24> (i.e., on the other surface of the display film) (paragraphs [0044-0045]).
	The terms “mold release film” and “release film” recited by the instant claim are construed to be functional limitations/intended use limitations that describe the function of the claimed layers. It is the Examiner’s position that the removable liners <22, 26> are capable of performing the same functionality as the claimed “mold release film” and “release film”, absent evidence to the contrary.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.
Applicant argues that the prior art combination does not disclose or suggest all the limitations of the claimed invention, as amended. Specifically, Applicant contends that Leatherdale does not disclose the feature of “tan δ peak value of 0.6 or more and 1.39 or less”. Instead, Applicant contends that the tan δ peak range recited by the claims is much narrower than the range of 0.5 to 2.5 disclosed by Leatherdale. Further, Applicant points out that the tan δ peak value of the transparent aliphatic cross-linked polyurethane layer of Leatherdale is 1.46 to 1.79 (as shown in Table 4).
	Applicant alleges that the original disclosure indicates that unexpected results can be attributed to the claimed range. Specifically, Applicant cites paragraph [0035] of the original disclosure wherein it is disclosed that when the tan δ peak value is more than 1.39, plasticity is high and deformation is difficult to be recovered.
	Applicant’s argument is unpersuasive. First, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II). In the instant case, neither the preferred ranges nor the specific examples of Leatherdale teach away from the broader disclosure of a polyurethane having a tan δ peak range of 0.5 to 2.5 , which necessarily encompasses the range recited by the claims.
	Further, as to Applicant’s arguments of unexpected results, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d
	In the instant case, the evidence which Applicant provides in the original disclosure is not commensurate in scope with the claims because the evidence is much narrower in scope than the claims. The Examples and Comparative Examples of the prior art provide the most persuasive evidence of unexpected results. However, the polyurethane protective sheets of the Examples are composed of specific polyurethane compositions having specific thicknesses, whereas the broadest scope of the claims (i.e., Claim 1) encompasses any polyurethane composition of any form or thickness. It is not readily apparent to one of ordinary skill in the art that the allegedly unexpected properties exhibited by the Examples of the original disclosure would necessarily be demonstrated by every polyurethane encompassed by the scope of the claims, nor has Applicant provided evidence and persuasive arguments that one of ordinary skill in the art would readily understand and conclude that the properties exhibited by the specific examples would necessarily be exhibited by every polyurethane composition within the scope of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/16/2022